   1   David N. Chandler, Sr.    SBN 60780
       DAVID N. CHANDLER, p.c.
   2   1747 Fourth Street
       Santa Rosa, CA 95404
   3   Telephone: (707) 528-4331

   4   Attorneys for Debtors

   5
                             UNITED STATES BANKRUPTCY COURT
   6
                            NORTHERN DISTRICT OF CALIFORNIA
   7

   8   IN RE:                                    CASE No. 17-10828 WJL
   9   FLOYD E. SQUIRES, III and                 CHAPTER 11
       BETTY J. SQUIRES,
 10                                              DECLARATION OF DAVID N. CHANDLER
             Debtors.                     /      RE: MOTION FOR DISCOVERY
 11                                              SANCTIONS
                                                 Date:   May 8, 2019
 12                                              Time:   10:30 a.m.
                                                 Place: 1300 Clay St., Rm. 220
 13                                                      Oakland, CA
 14

 15         I, DAVID N. CHANDLER, declare and say:
 16         1.     That if called as a witness, I am competent to testify to
 17    the within matters from my own knowledge.
 18         2.     CRG and Mark Adams provided additional documents relating
 19    to the Requests for Production on April 29, 2019.
 20         3.     The documents provided do not include a privilege log and
 21    do not include a verification.
 22         4.     Documents produced do include an additional 55 emails
 23    which were directly responsive to the Requests and the assignment of
 24    the Deed of Trust.       However, the additional documents produced do
 25    not include attachments to the emails produced but referenced in
 26    such emails.
 27         5.     Communications with the City of Eureka after 11/30/17 were
 28
Case: 17-10828   Doc# 708   Filed: 05/06/19   Entered: 05/06/19 18:05:26   Page 1 of 2
                                                 1
   1   produced, however were not authenticated or states to represent all

   2   written communication from and after 11/30/17.

   3        6.     Communications with the City of Eureka predating 11/30/17

   4   were not produced.

   5        Executed under penalty of perjury this 6th day of May, 2019 at

   6   Santa Rosa, California.

   7                                                 /s/ David N. Chandler
                                                    David N. Chandler
   8                                                Attorney for Debtors

   9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
Case: 17-10828   Doc# 708   Filed: 05/06/19   Entered: 05/06/19 18:05:26   Page 2 of 2
                                                 2
